163 N.J. Super. 137 (1978)
394 A.2d 376
WILLIAM F. HYLAND, ATTORNEY GENERAL OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
LEONARD W. SIMMONS, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued October 17, 1978.
Decided October 27, 1978.
*138 Before Judges LORA, MICHELS and LARNER.
Mr. Richard H. Greenstein argued the cause for appellant (Messrs. Fox and Fox, attorneys).
Ms. Anne C. Paskow, Deputy Attorney General, argued the cause for respondent (Mr. John J. Degnan, Attorney General of New Jersey, attorney; Mr. Steven B. Sacharow, Deputy Attorney General, on the brief; Ms. Anne C. Paskow, Deputy Attorney General, of counsel and on the brief).
PER CURIAM.
The judgment of the Chancery Division, insofar as it awards compensatory damages and interest to *139 plaintiff as trustee for the Borough of Roselle on the theory of a constructive trust, is affirmed substantially for the reasons expressed by Judge Dreier in his oral opinion of June 7, 1977 and his written opinion reported at 152 N.J. Super. 569 (Ch. Div. 1977).
Our review of the record in its entirety establishes that the evidence is sufficiently clear and convincing to support said provisions of the trial court's judgment for plaintiff and that the several contentions of appellant are clearly with out merit.
We do not, however, express any opinion on the propriety of the award of punitive damages in the context of the liability theory involved herein since this issue has not been raised on appeal. The total damage award and judgment entered below is affirmed.